Citation Nr: 1017804	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-21 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE


Entitlement to service connection for hepatitis C (HCV).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1969, 
including combat service in the Republic of Vietnam, and his 
decorations include the Bronze Star Medal with "V" device, 
which was awarded for personal heroism, and the Combat 
Medical Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
New York, New York.  

The Veteran was scheduled to testify before a Veterans Law 
Judge in a hearing at the RO in December 2009, but he failed 
to appear.  His request for hearing is accordingly deemed to 
have been withdrawn.  See 38 C.F.R. § 20.704(d).  

In February 2010, the Veteran's representative wrote that the 
record was left open for 60 days following the December 2009 
Board hearing.  In light of subsequent developments, the 
representative requested that the record remain open for an 
additional 30 days.  In light of the Veteran's failure to 
appear at his Board hearing, which would suggest that the 
representative's February 2010 request was submitted in 
error, the Board in April 2010 denied the request.  


FINDING OF FACT

The evidence is in relative equipoise on the question of 
whether the Veteran's HCV had its onset during combat in the 
Republic of Vietnam.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his HCV 
is due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
HCV, which represents a complete grant of the benefit sought 
on appeal.  Thus, no discussion of VA's duties to notify and 
assist is required.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 
Hickson v. West, 12 Vet .App. 247, 253 (1999). 

The Board notes that in the case of a Veteran who engaged in 
combat with the enemy during a period of war, lay evidence of 
in-service incurrence or aggravation of a disease or injury 
shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation.  
38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 
524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 
1996).  

Risk factors for HCV include intravenous (IV) drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such 
as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes or razor blades.  VBA Fast 
Letter (98-110) November 30, 1998.  A Veteran may have been 
exposed to HCV during the course of his or her duties as a 
military corpsman, a medical worker, or as a consequence of 
being a combat Veteran.  VBA Fast Letter 04-13 June 29, 2004.  
The Board also points out that, consistent with the Veteran's 
contentions, there was no test to available to detect the 
presence of HCV until 1989.  See VBA Fast Letter 98-110; see 
also http://consensus.nih.gov/1997/1997HepatitisC105html.htm.  

Here, the Board finds that the evidence is at least in a 
state of relative equipoise in showing that the Veteran 
currently has HCV due to exposure to blood during the course 
of his duties as a medic in the Republic of Vietnam.  

The record shows that the Veteran was first diagnosed with 
HCV at VA in September 2000.  

His service personnel records confirm that he served in 
Vietnam from November 1967 to May 1968.  His DD 214 shows 
that he received a Bronze Star with "V" Device for heroism 
in connection with military operations against a hostile 
force, to include treating casualties, returning enemy fire, 
and aiding local women and children, all under enemy fire.  
He also received the Combat Medical Badge.  

The Board finds that this evidence is consistent with 
exposure to blood during service, including during combat 
with the enemy.  See 38 U.S.C.A. § 1154(b).  Accordingly, he 
is shown to have had exposure to a significant risk factor 
for HCV. 

Additionally, the service treatment record (STR) shows that 
the Veteran was treated from February to May 1969 for 
infectious hepatitis.  To the extent the treatment records do 
not also show HCV, the Board reiterates that a screening for 
HCV was not available until 1989.  See VBA Fast Letter 98-
110.

The post-service evidence shows other risk factors for HCV.  
For instance, the record contains numerous post-service 
discharge summaries, including in February 1978 (VA) and in 
May 1979 (non-VA), showing that the Veteran described drug 
abuse, including heroin, amphetamine, and cocaine, during and 
after service.  He also acknowledged having multiple sexual 
partners.  The Board points out, however, that the evidence 
does not confirm intravenous drug use, intranasal cocaine 
use, or unprotected sexual activity.  

As which risk factor likely caused the Veteran's current HCV, 
a VA examiner concluded in September 2007 that the post-
service risk factors for drug abuse would "appear" to place 
the Veteran at a high risk for contracting HCV, rather than 
the claimed exposure to blood products during active service.  
The VA examiner explained, however, that it would be 
speculation to conclude that the Veteran's exposure to blood 
during service, if any, was the immediate source of his 
infection.  

The VA examiner, in other words, found that the Veteran's 
post-service drug use put him at an increased risk.  The VA 
examiner, however, did not find that it was less likely than 
not that exposure to blood as a medic in Vietnam was the 
immediate source of the HCV infection.  The Board points out 
that the VA examiner's opinion is confusingly expressed.  An 
overall reading of the VA examiner's opinion indicates that 
if the he had assumed such the Veteran were exposed to blood 
during service in Vietnam, he would have come to a conclusion 
more favorable to the Veteran.  

Thus, the Board finds the evidence to be at least in a state 
of relative equipoise regarding whether the Veteran's current 
HCV was as likely as not incurred in active service.  
38 U.S.C.A. § 1154(b).  He was a combat medic in Vietnam, 
which is consistent with exposure to blood, a high risk 
factor for HCV.  Moreover, a VA examiner in September 2007 
provided an opinion in which he refused to rule out that any 
blood exposure in Vietnam was the immediate source of the 
Veteran's HCV infection.  As this evidence is at least in 
relative equipoise, by extending the benefit of the doubt to 
the Veteran, service connection is warranted.  


ORDER

Service connection for hepatitis C is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


